Title: To George Washington from Samuel Huntington, 20 May 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia May 20. 1781
                        
                        Your Excellency will receive inclosed, Copies of four Acts of Congress, viz. one of the 10th Instant with the
                            Memorial of Udney Hay to which it relates; one of the 14th and two of the 15th for your Information. I have the Honor to
                            be with very high Regard Your Excellency’s most obedient & most humble Servant 
                        
                            Sam. Huntington President
                            
                        
                     Enclosure
                                                
                            
                                Philadelphia 28th April 1781
                            
                            To the Honourable the Continental Congress of the United Free, and Independant States of America, The
                                Memorial of Udny Hay, Late Deputy Quarter Master General. Humbly Sheweth
                            That your Memorialist, having from the very announcement of the present unnatural War with Great Britain,
                                given unequivocal proofs of his attachment to the cause of Freedom, and America: was appointed in January 1776 a
                                Captain in Colo. Hazons Regiment, and soon after promoted to the rank of Major to the first Battalion thereof. That
                                upon the retreat from Canada, having been desired by the Honourable Major General Sullivan, then commanding, to
                                perform some business in the Quarter Masters department; he was happy enough to execute it in such a way as
                                recommended him to the particular notice of that Officer, and occasioned a request, that your Memorialist would
                                undertake the charge of the Quarter Master Generals department with the Northern Army, during the arrest of Colo.
                                Donald Campbell then deputy Qr Master General for the Northern Department.
                            That the conduct of your Memorialist during the Campaign of 1775 not only gained the approbation of the
                                Honourable Major General Gates, who took the command at an early period of the Campaign; but occasion’d from him so
                                strong a recommendation to Congress in favour of your Memorialist’s services, that he had the honor in January 1777 of
                                being appointed a Lieutenant Colonel by that August body, on the express condition of his remaining
                                in the Quarter Masters Department; in which he continued till the 16th October last when the present Quarter Master
                                General thought proper to appoint another in his stead.
                            That your Memorialist has been esteem’d included a general Resolve respecting the staff of the Army
                                pass’d in March 1778-- whereby he lost the rank Congress had honor’d him with, as well as every privilege and emolument
                                that he had reason to imagine himself entitled to therefrom.
                            Your Memorialist therefore humbly requests Congress will be pleas’d to take the particular circumstances
                                of his case into consideration, and grant him such relief as in their wisdom shall appear just and
                                reasonable,  by their own determination on the merits of his petition in the first instance;
                                or by entering a Board of General Officers to examine, and report thereon before a final resolution is enter’d into,
                                one of which modes or some similar thereto. Your Memorialist is induced to hope Congress will more readily adopt, from
                                the confidence he has (if honour’d with a hearing) of being able to prove 1st That his case is altogether singular.
                                2ndly That his recommendation from the first characters both the Civil and Military Line, where he has served, are as
                                full and explicit, as could be expected or ever wish’d for. 3rdly That his pay in proportion to the extent of business
                                    he has transacted, will be found much less than that of any Officer in the same station. as in
                                duty bound, every pray Your Memorialist
                            
                                Udny Hay

                            
                        
                        
                    